Citation Nr: 0023713	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  96-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diarrhea with 
abdominal cramps on a direct basis.

2.  Entitlement to service connection for diarrhea with 
abdominal cramps as a chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1989 to 
August 1992.  He was awarded the Southwest Asia Service Medal 
with 3 Bronze Service Stars.  He also served as a member of a 
reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
RO that denied claims of entitlement to service connection on 
a direct basis for PTSD and diarrhea with abdominal cramps.  
The RO also denied a claim of service connection for diarrhea 
with abdominal cramps as a chronic disability resulting from 
an undiagnosed illness under 38 C.F.R. § 3.317 (1999).

In a November 1997 statement, the veteran indicated that, 
since returning from the Persian Gulf War, he has developed 
symptoms involving breathing pains, depression, fatigue, 
gastrointestinal problems, headaches, memory loss, and skin 
rashes on the hands and legs.  He claims that service 
connection is warranted for these symptoms as they represent 
chronic disabilities resulting from an undiagnosed illness 
under 38 C.F.R. § 3.317 (1999).  In a claim filed in 
December 1997, the veteran raised the issue of entitlement to 
service connection for reconstructive surgery of the left 
wrist.  These issues have not yet been addressed by the RO 
and are consequently referred to the RO for appropriate 
action.

(Consideration of the issue of service connection on a direct 
basis for diarrhea with abdominal cramps will be deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran has submitted some evidence that his symptoms 
of diarrhea with abdominal cramps represent a chronic 
disability that is related to an undiagnosed illness.

3.  Evidence has been presented which implicitly links a 
clinical assessment of PTSD with military service.


CONCLUSIONS OF LAW

1.  The claim of service connection for diarrhea with 
abdominal cramps as a chronic disability resulting from an 
undiagnosed illness is well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 524 U.S. 940 (1998).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  If a 
reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

Diarrhea with Abdominal Cramps

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38 of the U.S. Code, which 
provided that VA may pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA created a 
new regulation--38 C.F.R. § 3.317.  (As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded.)

The revised regulation is as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5) A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c) Compensation shall not be paid under 
this section: 
(1) if there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 
(2) if there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3) if there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In order to establish a well-grounded claim pursuant to 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) 
which "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); Neumann v. West, 
14 Vet. App. 12 (2000).

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he was awarded the Southwest Asia 
Service Medal with 3 Bronze Service Stars.  Based on this 
evidence and for purposes of analysis under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 (1999), the Board finds that the 
veteran is a "Persian Gulf veteran."

The veteran's claim of service connection for diarrhea with 
abdominal cramps as a chronic disability resulting from an 
undiagnosed illness is well grounded.  The record shows that 
the veteran has complained of having had diarrhea with 
abdominal cramps since his return from active duty in the 
Southwest Asia theater during the Persian Gulf War.  The 
veteran has made these complaints during outpatient visits, 
examinations, and written statements.

When examined by VA in April 1993, the veteran's history of 
abdominal cramps and diarrhea since the Persian Gulf was 
noted.  The provisional diagnoses included "diarrhea and 
abdominal cramps self-limited."  Correspondence from a VA 
physician who was also a VA Persian Gulf Coordinator, dated 
in August 1993, indicates that the veteran's examination 
revealed medical problems including chronic intermittent 
diarrhea and abdominal cramps after service in the Persian 
Gulf area.  The physician indicated that it was unclear if 
the veteran's health problems were related to his Persian 
Gulf service.  

When examined by VA in April 1995, the veteran complained of 
having had diarrhea for the previous four years.  When 
examined by VA in May 1995, the examiner noted that careful 
questioning of the veteran revealed episodic diarrhea ever 
since the veteran's tour in the Persian Gulf War.  The 
veteran admitted to episodic diarrhea, described as one to 
two loose bowel movements every couple of weeks.  
Intermittent diarrhea by history was diagnosed.

Based on the evidence of record, there is at least some 
evidence suggesting that the veteran's symptoms of diarrhea 
with abdominal cramps by history and physical examination 
cannot be attributed to a known clinical diagnosis.  
38 C.F.R. § 3.317(a).  Therefore, the veteran's claim of 
service connection for diarrhea with abdominal cramps as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  Neumann, supra.  

PTSD

Service connection for PTSD requires that there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual existence 
absent clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 64 Fed. Reg. 
32,807-32,808 (1999).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's testimony as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he has PTSD as a result of 
stressors he experienced during service in the Persian Gulf 
War.  The veteran's DD-214 reveals that he served in the 
Persian Gulf War and that his military occupational specialty 
was a medical specialist.  His commendations included the 
Good Conduct Medal, Army Service Ribbon, Expert Badge M-16 
Rifle, Army Lapel Button, National Defense Service Medal, 
Southwest Asia Service Medal with 3 Bronze Service Stars, 
Drivers Mechanic Badge, and Saudi Arabia Kuwait Liberation 
Medal.

When examined by VA in May 1995, the assessment was PTSD.  
The examiner opined that the veteran had PTSD but that it was 
of a rather unusual stressor, which was related to verbal and 
emotional abuse by the veteran's sergeant while the veteran 
was in the Persian Gulf.  Implicit in this examination 
report, when read together with statements submitted by the 
veteran and his representative, is a suggestion that the 
veteran indeed has PTSD that is due to military service.  The 
reasonable inferences made from reading the May 1995 VA 
examiner's opinion lead the Board to conclude that the 
veteran's claim of service connection for PTSD is well 
grounded.  See Cohen (Douglas), 10 Vet. App. at 136-37.  


ORDER

The claim of service connection for diarrhea with abdominal 
cramps as a chronic disability resulting from an undiagnosed 
illness is well grounded; to this extent, the appeal is 
granted.

The claim of service connection for PTSD is well grounded; to 
this extent, the appeal is granted.


REMAND

Because the claims of service connection for PTSD and 
diarrhea with abdominal cramps as a chronic disability 
resulting from an undiagnosed illness are well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159; Epps, supra.

While the record contains a provisional diagnosis of diarrhea 
and abdominal cramps (see April 1993 VA examination report), 
and intermittent diarrhea by history (see May 1995 VA 
examination report), it is unclear whether any examiner has 
specifically ruled out any known clinical diagnosis as being 
the cause of the diarrhea or abdominal cramping.  Therefore, 
a new examination is necessary to evaluate the veteran's 
claim of service connection for diarrhea with abdominal 
cramps as a chronic disability resulting from an undiagnosed 
illness.

Turning to the issue of service connection for PTSD, as noted 
above, service connection for PTSD requires that there must 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(1999).

The veteran contends that he has PTSD which is a result of 
several stressful events he experienced during his period of 
active service in the Persian Gulf.  He noted that he was 
verbally abused by his sergeant while he was in the Persian 
Gulf theater (see May 1995 VA examination report).  He 
reported that he took pictures of blown up tanks and bodies 
while he was at a campout with the helicopters refueling, 
Platoon 1st Calvary Division in 1991.  He also provided a 
copy of a picture which he described as three dead Iraqi 
soldiers who were shot to death by those in his helicopter 
and that he had to move the dead bodies out of the way so 
that they could drive by and set up another helicopter 
refueling point.  He reported that he was in constant fear of 
his life because he was camped out near unexploded landmines.  
He also provided copies of pictures which he described as 
blown up buildings which he saw while delivering medical 
supplies to soldiers near the airport (see October 1995 
statement with attached copies of photographs).  He reported 
that he had to treat his troops when one was hit with a 
landmine and one was in a helicopter crash, and that he had 
to move blown-up and burned civilians in Iraq and Kuwait (see 
January 1996 substantive appeal).

In the present case, PTSD has been found by a VA examiner who 
provided an opinion that implicitly relates such an 
assessment to the veteran's experiences in the Persian Gulf.  
It appears, however, that such medical opinion was based only 
upon the veteran's uncorroborated account of what he 
experienced in service.  The record contains no evidence, 
independent of the veteran's own statements, indicating that 
he experienced such events.  In short, what is lacking is 
credible supporting evidence that the claimed in-service 
stressors occurred.  See 38 C.F.R. § 3.304(f).

Under the circumstances here presented, the Board finds that 
the duty to assist has not been completely fulfilled because 
the avenues available for corroborating the veteran's claim 
have not been fully explored.  The evidence of record shows 
that the RO obtained the veteran's service medical records, 
and contacted the veteran by letter in April 1995, and asked 
that he provide the RO with specific information regarding 
his stressors (the events, the dates, his unit of assignment, 
and/or the names of witnesses).  However, the RO has neither 
obtained the veteran's service personnel records nor 
contacted the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) (previously known as the U.S. Army and 
Joint Services Environmental Support Group) to search its 
records to determine whether the veteran's claimed stressors 
can be corroborated.  The Court has implied that at least one 
such search by USASCRUR is required when a veteran submits a 
well-grounded claim of service connection for PTSD, and that 
ROs should ask veterans to provide follow-up information as 
to dates, times, locations, etc. as to claimed stressors, 
even when the veteran was asked for such information prior to 
claiming the stressors.  See Cohen, 10 Vet. App. at 148.  
Therefore, a remand is warranted so that the RO can ask the 
veteran once again to specify the dates, times, and locations 
of the claimed stressors, and to ask USASCRUR to search for 
supporting evidence of the stressor events.  38 C.F.R. § 19.9 
(1999).  It should be pointed out that corroboration of every 
detail, such as the veteran's own personal involvement, is 
not necessary.  Suozzi v. Brown, 10 Vet. App. 307 (1997).

Finally, the Board finds that it would be useful to schedule 
the veteran for a VA psychiatric examination that takes into 
account any supporting evidence of the claimed stressors, or 
lack thereof, in light of the fact that the veteran has not 
had a formal VA examination since May 1995.  38 C.F.R. § 19.9 
(1999).  All actions taken by the RO to verify the veteran's 
stressor(s) must also be documented and associated with his 
claims file. 

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the remanded matters, including any lay 
statements from anyone who served with 
him and could provide independent 
verification of his stressors.  All 
material obtained should be associated 
with the claims file.

2.  The RO should obtain the veteran's 
service personnel records as well as the 
veteran's service medical records from 
the National Guard (see July 1995 
statement from the veteran providing 
address).

3.  The RO should issue the veteran a new 
development letter, in accordance with 
M21-1, Part III, Change 74 (April 30, 
1999).  Specifically, the veteran should 
be asked to submit post-service medical 
and nonmedical indications of 
manifestations of disability that can be 
independently observed or verified.  The 
nonmedical evidence may include, but is 
not limited to, proof of time lost from 
work and evidence affirming changes in 
the veteran's appearance, physical 
abilities, and mental or emotional 
attitude.  A copy of this letter, which 
should be forwarded to the veteran's last 
known address, should be associated with 
the claims file.

4.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for diarrhea 
with abdominal cramps, or PTSD that has 
not already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).

5.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide, to the extent he is able, 
specific details of the claimed stressful 
events during service, including exact 
dates, places, detailed descriptions of 
the events, duty assignments, and names 
or other identifying information 
concerning any individuals involved in 
the events.  The role of his sergeant 
should be clarified.  The veteran's units 
of assignment should be clarified.  The 
veteran should be advised that this sort 
of information is necessary to obtain 
supporting evidence of the occurrence of 
the stressful events.

6.  The RO should provide the USASCRUR 
with as much detail as possible in order 
to obtain verification of combat or the 
alleged stressors.  At a minimum, the RO 
should provide USASCRUR with copies of 
the veteran's DD-214, service personnel 
records, a stressor list prepared by the 
RO, and any other information provided by 
the veteran that is responsive to 
USASCRUR's needs.  

7.  The USASCRUR should be asked to state 
whether any additional information is 
required of the veteran to conduct its 
research and, if so, the RO should 
forward this request to the veteran.  The 
veteran should be asked to provide the 
additional information.  

8.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine if he currently has PTSD due 
to any in-service stressor(s).  All 
indicated tests and studies, including 
psychological testing, should be 
performed.  The claims folder should be 
made available to and be reviewed by the 
examining physician prior to the 
examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating the 
veteran's experiences.  Consideration 
should be given to any evidence that 
supports the veteran's claims of 
in-service stressors, or the lack of such 
evidence.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment on the link between the current 
symptomatology and one or more of the in-
service stressors which have been 
corroborated, if any, as well as the 
sufficiency of the stressor to establish 
the diagnosis of PTSD.  If PTSD is not 
found, the examiner should provide an 
explanation for such a finding in light 
of the opinion from the VA examiner in 
May 1995.  The examination report should 
include complete rationale for all 
opinions expressed.

9.  The RO should also schedule the 
veteran for additional appropriate VA 
examination(s) relative to his claim of 
service connection for diarrhea and 
abdominal cramps.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior to the examination(s).  
A complete rationale for all opinions 
should be provided.  The purpose of the 
examination(s) is to determine whether 
the veteran has chronic disability 
manifested by diarrhea with abdominal 
cramps and, if so, whether any such 
disability cannot be attributed to any 
known clinical diagnosis.

(a) The examiner(s) should note and 
detail all reported symptoms of diarrhea 
and abdominal cramps.  The examiner(s) 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to each claimed 
symptom, and indicate what precipitates 
and what relieves it.  

(b) The examiner(s) should expressly 
state whether there are clinical, 
objective indications that the veteran is 
suffering from symptoms of diarrhea and 
abdominal cramps.

(c) If there are indications that the 
veteran is suffering from symptoms of 
diarrhea and abdominal cramps, the 
examiner(s) must determine whether these 
symptoms can be attributed to any known 
clinical diagnosis.  For those symptoms 
and conditions that cannot be attributed 
to a known clinical diagnosis, the 
examiners should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Persian 
Gulf War, or that the undiagnosed illness 
was caused by a supervening condition or 
event that occurred since the veteran's 
departure from service during the Persian 
Gulf War.

10.  Following completion of the 
foregoing, the RO should re-adjudicate 
the issues.  If any benefit sought is 
denied, supplemental statement of the 
case (SSOC) should be issued.  The RO 
should also determine whether any 
evidence received on remand affects its 
analysis of the claim of service 
connection for diarrhea with abdominal 
cramps on a direct basis.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



